*492Defendant’s pro se motion to withdraw his plea, in which he claimed innocence, coercion, ineffective assistance of counsel and that he was told the sentence would run concurrently to parole time owed on another felony conviction, was properly denied. In support of the motion, defendant offered only unsubstantiated, bald allegations of innocence, coercion and ignorance as to the ramifications of the plea (People v Kafka, 128 AD2d 895). Moreover, a defendant’s subjective misunderstanding of a promised sentence, which is clearly discussed on the record, does not constitute a basis for vacating a plea. (People v Van Williams, 130 AD2d 788.) Concur — Carro, J. P., Milonas, Rosenberger, Ellerin and Smith, JJ.